UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

EDWARD THOMAS KENNEDY, )
Plaintiff, §
v. § Civil Action No. 18-2692 (UNA)
UNITED STATES DISTRICT COURT FOR THE §
EASTERN DISTRICT OF PENNSYLVANIA, et al., )
Defendants. §
MEMORANDUM OPINION

 

The plaintiff’s claims purportedly arise “in case 5:18-cv-4310 . . . in ECF document 9
titled ‘Order’ filed lO/12/2018, signed by Defendant Jeffrey L. Schmehl, on behalf of a Court of
record, and Defendant Juan R. Sanchez (Chief Judge)[,]” Compl. jj 3, filed in the United States
District Court for the Eastern District of Pennsylvania. Judge Schmehl dismissed the case as
malicious See Kennedy v. Commonwealth of Pennsylvania, Civ. No. 5:18-cv-43lO (E.D. Pa.
Oct. 12, 2018). The plaintiff sues Chief Judge Sanchez, Judge Schmehl and the court itself,
Compl. TH[ 3, 5, for various injuries for Which the plaintiff demands monetary damages, see id. W
l3-l4, among other relief.

Chief Judge Sanchez and Judge Schmehl enjoy absolute immunity from liability for
damages for acts taken in their judicial capacities See Mirales v. Waco, 502 U.S. 9 (1991)
(fmding that “judicial immunity is an immunity from suit, not just from ultimate assessment of
damages”); Stump v. Sparkman, 435 U.S. 349, 364 (1978) (concluding that state judge Was
“immune from damages liability even if his [decision] Was in error”). Without question, a
judge’s dismissal of a civil action is an action taken in his judicial capacity. See Burger v.

Gerber, No. 01~5238, 2001 WL 1606283, at *l (D.C. Cir. Nov. 20, 2001) (per curiam)

(affirming dismissal of claim against United States Tax Court Judge Where “[t]he action about
Which appellant complains - ruling on a motion to dismiss a tax court petition - Was Well Within
the judge"s judicial capacity”); Thomas v. Wilkins, 61 F. Supp. 3d 13, l9 (D.D.C. 2014) (fmding
that “judge’s decision to file or deny a party’s motions or requests is an action routinely
performed by a judge in the course of litigation, and thus Would constitute a judicial act immune
from suit”), aff’a', No. l4-5197, 2015 WL 1606933 (D.C. Cir. Feb. 23, 2015). Absent any
showing by plaintiff that either judge’s “actions [Were] taken in the complete absence of all
jurisdiction,” Sz`ndram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (citation omitted),
defendants are “immune from damage suits for performance of tasks that are an integral part of
the judicial process,” id. at 1461 (citations omitted).

The Court Will grant the plaintiffs application to proceed in forma pauperis and Will

dismiss the complaint. An Order consistent with this Memorandum Opinion is issued separately.

.L \
DATE: 'D....,~\~ ‘5,';.=\~¢ /i\ / >

Unifed States D`k riot Judge